In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐1791 
KATHLEEN HAGAN, et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

PATRICK J. QUINN, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                           Central District of Illinois. 
                   No. 13‐3357 — Sue E. Myerscough, Judge. 
                                  ____________________ 

    SUBMITTED FEBRUARY 2, 2016* — DECIDED AUGUST 14, 2017 
                   ____________________ 

      Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  Plaintiffs  are  former  arbitrators 
for the Illinois Workers’ Compensation Commission. In 2011, 
plaintiffs and another arbitrator brought a due process action 
                                                 
      * This appeal is successive to No. 14‐2746 and has been submitted to 

the original panel under Operating Procedure 6(b). We have agreed to de‐
cide the case without oral argument because argument would not signifi‐
cantly aid our decision‐making process. See Fed. R. App. P. 34(a)(2)(C). 
2                                                             No. 15‐1791 

challenging the implementation of House Bill 1698, a workers’ 
compensation  reform  statute  that  had  terminated  their  six‐
year appointments under prior law. The district court granted 
summary  judgment  for  defendants,  and  we  affirmed,  con‐
cluding  that  plaintiffs  failed  to  demonstrate  a  clearly  estab‐
lished right that was violated by legislation ending their six‐
year terms as arbitrators. Dibble v. Quinn, 793 F.3d 803, 814 (7th 
Cir. 2015) (the “Due Process Suit”).1 
    In October 2011, while the Due Process Suit was pending, 
the  Illinois  governor  declined  to  reappoint  plaintiffs,  which 
ended their employment. Two years later, plaintiffs filed this 
action against the governor and two of his advisors in their 
individual  and  official  capacities.  Plaintiffs  alleged  that  the 
defendants had retaliated against them for filing the prior suit 
and that the retaliation violated the First Amendment to the 
United  States  Constitution  and  Illinois  state  law.  Plaintiffs 
sought damages and an injunction providing either reinstate‐
ment or comparable state employment. 
    The  district  court  dismissed  plaintiffs’  First  Amendment 
claims, holding that the Due Process Suit was not protected 
speech under the Connick–Pickering line of cases. See Connick 
v. Myers, 461 U.S. 138 (1983); Pickering v. Board of Education of 
Township  High  School  District  205,  391  U.S.  563  (1968).  The 




                                                 
      1 Plaintiffs here did not participate in the appeal of the Due Process 

Suit. Former arbitrator Peter Akemann (not a party here) pursued that ap‐
peal pro se, and we consolidated his action with an appeal in a related case 
brought by former arbitrator John Dibble, No. 14‐2328. 
No. 15‐1791                                                                    3 

court  declined  to  exercise  supplemental  jurisdiction  over 
plaintiffs’ state‐law claims.2 
     We affirm, but by a different path. We need not and do not 
decide whether the Due Process Suit was speech on a matter 
of public concern as is required for a government employee 
to show retaliation in violation of the First Amendment. Plain‐
tiffs’ claims fail for a more fundamental reason. Plaintiffs were 
policymakers  who  could  be  terminated—or,  more  precisely, 
not reappointed—for engaging in “speech on a matter of pub‐
lic  concern  in  a  manner  that  is  critical  of  superiors  or  their 
stated policies.” Kiddy‐Brown v. Blagojevich, 408 F.3d 346, 358 
(7th Cir. 2005) (citations omitted). A logical outgrowth of the 
Elrod–Branti  line  of  cases,  see  Elrod  v.  Burns,  427  U.S.  347 
(1976),  and  Branti  v.  Finkel,  445  U.S.  507  (1980),  this  policy‐
maker  corollary  to  the  standard  Pickering  analysis  allows 



                                                 
      2 The district court did not address plaintiffs’ demand for injunctive 

relief. In Dibble, however, we rejected as moot a similar claim for reinstate‐
ment.  By  the time  that  case  reached  us,  plaintiffs’  six‐year  terms would 
have expired even apart from House Bill 1698. 793 F.3d at 807. Likewise 
here, even if Governor Quinn had renewed plaintiffs’ appointments in Oc‐
tober 2011, those appointments would have expired years ago. Under the 
Workers’  Compensation  Act  as  amended,  arbitrators  are  generally  ap‐
pointed to three‐year terms, with initial appointments having expired in 
July of 2012, 2013, and 2014. See 820 Ill. Comp. Stat. 305/14. 
    In the best case scenario for plaintiffs, then, even if the governor had 
renewed  their  appointments,  those  appointments  would  have  expired 
over three years ago. Because plaintiffs’ claim for injunctive relief is moot, 
they have no claim against defendants in their official capacities, and we 
need not substitute the current office holders for the named defendants 
under  Federal  Rule  of  Civil  Procedure  25(d).  This  action  is  now  only 
against the defendants in their individual capacities for damages. 
4                                                        No. 15‐1791 

elected  officials  to  replace  high‐level  and  confidential  em‐
ployees not only when those employees merely belong to the 
“wrong” political party or faction but also when they engage 
in  speech  or  other  First Amendment  activity  that  could  un‐
dermine the policy or political goals of the officials accused of 
the retaliation. In this case, plaintiffs publicly challenged the 
implementation of House Bill 1698 as unconstitutional. They 
had a constitutional right to do so, but their exercise of that 
right came with consequences for their positions in state gov‐
ernment that the Constitution also permits. In filing their law‐
suit, plaintiffs sought to undercut a key component of the ad‐
ministration’s workers’ compensation reform initiative. That 
was  reason  enough  for  the  governor  to  choose  not  to  reap‐
point  them  as  arbitrators.  Given  their  positions  in  govern‐
ment,  the  First  Amendment  offers  them  no  redress  for  the 
governor’s choice. 
I.  Factual and Procedural Background 
     We  review  de  novo  the  district  court’s  dismissal  of  plain‐
tiffs’  First  Amendment  claims,  accepting  as  true  plaintiffs’ 
well‐pled  factual  allegations  and  drawing  reasonable  infer‐
ences  in  their  favor.  E.g.,  Simpson  v.  Brown  County,  860  F.3d 
1001, 1005 (7th Cir. 2017); Jakupovic v. Curran, 850 F.3d 898, 901 
(7th Cir. 2017). We review for abuse of discretion the district 
court’s  decision  under  28  U.S.C.  §  1367(c)(3)  not  to  exercise 
supplemental  jurisdiction  over  plaintiffs’  state‐law  claims. 
Burritt v. Ditlefsen, 807 F.3d 239, 252 (7th Cir. 2015). 
     A.  The Due Process Suit 
   Plaintiffs  were  employed  as  arbitrators  with  the  Illinois 
Workers’  Compensation  Commission  from  1989  (plaintiffs 
Kathleen Hagan and Gilberto Galicia), 1990 (plaintiff Joseph 
No. 15‐1791                                                           5 

Prieto),  and  2003  (plaintiff  Richard  Peterson),  until  October 
14,  2011.  Plaintiffs  allege  that  during  the  spring  and  early 
summer of 2011, articles published by Illinois media outlets 
drew  public  attention  to  problems  with  the  state  workers’ 
compensation  scheme.  The  legislature  responded  to  these 
concerns.  On  June  28,  2011,  then–Governor  Quinn  signed 
House Bill 1698 (as enacted, Public Act 97–18), amending the 
Workers’ Compensation Act. See 820 Ill. Comp. Stat. 305/1 et 
seq. 
    A  press  release  issued  by  the  governor’s  office  (and  ap‐
pended  as  an  exhibit  to  plaintiffs’  complaint)  highlighted 
some of the key changes in the law. These included a substan‐
tial reduction in the medical fee schedule, implementation of 
new provider networks, enhanced enforcement mechanisms, 
and an electronic billing system. Most relevant here, the new 
legislation also changed the appointment scheme for arbitra‐
tors who decide employer/employee disputes. Notwithstand‐
ing  prior  law  that  established  six‐year  terms  for  arbitrators 
and protected them from early discharge except for cause, the 
amended  Act  terminated  all  appointments  effective  July  1, 
2011, but with the proviso that incumbents would “continue 
to  exercise  all  of  their  duties  until  they  are  reappointed  or 
their  successors  are  appointed.”  820  Ill.  Comp.  Stat.  305/14. 
Going forward, appointments were to be made by the gover‐
nor with the advice and consent of the state senate. Initial ap‐
pointments would last for one, two, or three years to set up 
classes  of  arbitrators  with  staggered  terms.  Thereafter,  arbi‐
trators would be appointed to three‐year terms. 
   Unhappy with some of these changes—including the ab‐
rupt  dissolution  of  their  six‐year  terms—plaintiffs  here  and 
6                                                          No. 15‐1791 

fellow arbitrator Peter Akemann sued the governor and mem‐
bers of the Workers’ Compensation Commission. In their Due 
Process Suit, plaintiffs alleged principally that the amended 
law unconstitutionally deprived them of their property inter‐
est in their employment. Plaintiffs sought damages, a decla‐
ration that House Bill 1698 was unconstitutional as applied to 
them, and an injunction prohibiting defendants from remov‐
ing them from office or “taking any other action in retaliation 
for the Plaintiffs’ protection of their civil rights.” 
    The district court granted summary judgment for defend‐
ants, rejecting plaintiffs’ due process claim on its merits. Ha‐
gan v. Quinn, No. 11‐CV‐3213, 2014 WL 3052631, at *3 (C.D. Ill. 
July  7,  2014).  We  affirmed  on  alternative  grounds,  holding 
that  plaintiffs  “failed  to  demonstrate  a  clearly  established 
right  that  was  violated  by  legislation  ending  their  six‐year 
terms as arbitrators” and that defendants were thus entitled 
to qualified immunity. Dibble, 793 F.3d at 814. 
     B.  The Retaliation Suit 
    On October 14, 2011, after plaintiffs filed the Due Process 
Suit but long before that case was decided, Governor Quinn 
decided which arbitrators would continue with their employ‐
ment and which would be terminated. Plaintiffs were among 
those  who  were  not  reappointed.  Two  years  later,  plaintiffs 
filed  this  action  alleging  retaliation  in  violation  of  the  First 
Amendment  and  the  Illinois  State  Officials  and  Employees 
Ethics Act, 5 Ill. Comp. Stat. 430/1‐1 et seq. Plaintiffs sued Gov‐
ernor Quinn; his chief of staff, Jerome Stermer; and an advi‐
sor,  Velisha  Haddox,  in  their  individual  and  official  capaci‐
ties. 
No. 15‐1791                                                           7 

     In  their  retaliation  complaint,  plaintiffs  allege  that  their 
participation  in  the  Due  Process  Suit  was  the  “sole  reason” 
they  were  not  reappointed  as  arbitrators.  Though  plaintiffs 
concede that they each had a “personal motivation” in bring‐
ing the Due Process Suit, they insist that “their justifications 
for doing so were not limited to their personal interest.” Ra‐
ther, they felt it was “important to, in a public forum, hash out 
concerns  …  regarding  the  workers’  compensation  reforms 
and to outline that the governor of the State of Illinois had vi‐
olated  the  United  States  Constitution.”  According  to  plain‐
tiffs, their speech/petitioning was their way of participating in 
a “significant public debate on an issue of importance to the 
people of the State of Illinois.” 
      The district court disagreed. In granting defendants’ mo‐
tion to dismiss, the court held that, as a “matter of law, Plain‐
tiffs’ lawsuit to protect their jobs was not constitutionally pro‐
tected speech.” Hagan v. Quinn, 84 F. Supp. 3d 826, 827 (C.D. 
Ill.  2015). Applying  the  Connick–Pickering  framework for  as‐
sessing First Amendment claims by government employees, 
the district court concluded that the Due Process Suit was not 
speech on a matter of public concern. Citing the admonition 
in Connick that courts must take account of the “content, form, 
and context” of an employee’s speech, 461 U.S. at 147–48, the 
district  court  reasoned  that  the  Due  Process  Suit  “cannot 
fairly be said to be about worker’s compensation reform from 
a  public  view  standpoint”  but  was  instead  a  “purely  per‐
sonal” attempt by plaintiffs to “protect their jobs and reputa‐
tions.” Hagan, 84 F. Supp. 3d at 831–32. The court held in the 
alternative that defendants were entitled to qualified immun‐
ity. Id. at 832–33. 
8                                                               No. 15‐1791 

    The  district  court  dismissed  plaintiffs’  First  Amendment 
claims with prejudice. The court dismissed their state Ethics 
Act  claims  without  prejudice,  declining  to  exercise  supple‐
mental  jurisdiction  over  those  state‐law  claims.  Id.  at  833. 
Plaintiffs have appealed both dismissals.3 
II.  Analysis 
      A. First Amendment Retaliation Doctrine 
     Employees  do  not  give  up  all  First  Amendment  rights 
when  they  accept  government  employment.  See  Lalowski  v. 
City of Des Plaines, 789 F.3d 784, 790 (7th Cir. 2015). Rather, the 
First Amendment “protects a public employee’s right, in cer‐
tain circumstances, to speak as a citizen about matters of pub‐
lic  concern.  Whether  the  First  Amendment  protects  the 
speech is a question of law that we review de novo.” Matrisci‐
ano v. Randle, 569 F.3d 723, 730 (7th Cir. 2009) (citations omit‐
ted), abrogated in part on other grounds by Gross v. FBL Fi‐
nancial Services, Inc., 557 U.S. 167 (2009). 
   To establish a First Amendment retaliation claim, a public 
employee must show that “(1) she engaged in constitutionally 
protected speech; (2) she suffered a deprivation because of her 
                                                 
      3 Oddly, the judgment order entered by the clerk states that the case 

was dismissed without prejudice. That was plainly a clerical error. While 
the district judge declined to exercise supplemental jurisdiction over the 
Ethics  Act  claims  and  thus  dismissed  that  count  without  prejudice,  she 
held that the First Amendment count was dismissed “for failure to state a 
federal claim.” Hagan, 84 F. Supp. 3d at 833. She added that the “case is 
closed,” and she directed the clerk to enter a judgment pursuant to Federal 
Rule of Civil Procedure 58. Id. Perhaps the clerk simply misread the order 
appended to the district judge’s opinion, but it is the district judge’s re‐
sponsibility to ensure that the judgment accurately reflects the judge’s in‐
tentions. In any event, our appellate jurisdiction is secure. 
No. 15‐1791                                                             9 

employer’s action; and (3) her protected speech was a but‐for 
cause  of  the  employer’s  action.”  Diadenko  v.  Folino,  741  F.3d 
751, 755 (7th Cir. 2013); see also Kidwell v. Eisenhauer, 679 F.3d 
957,  965  (7th  Cir.  2012)  (“Initially,  to  establish  a  prima  facie 
case  of  retaliation,  the  plaintiff  must  produce  evidence  that 
his speech was at least a motivating factor … of the employer’s 
decision to take retaliatory action against him. Then, the bur‐
den shifts to the employer to rebut the causal inference raised 
by the plaintiff’s evidence. If the employer fails to counter the 
plaintiff’s  evidence,  then  …  the  plaintiff  has  established  the 
but‐for causation needed to succeed on his claim.”) (citations 
omitted). 
    While  the  speech  at  issue  in  government  employment 
cases  often  involves  controversial  remarks  by  employees  in 
the workplace or directed to the media, the First Amendment 
reaches  many  forms  of  expression.  In  Borough  of  Duryea  v. 
Guarnieri, 564 U.S. 379, 383 (2011), a former police chief filed 
a union grievance challenging his termination. An arbitrator 
ordered the chief reinstated. The borough council then issued 
a series of directives that the chief considered unfair (and that 
the arbitrator later ordered the council to modify or rescind). 
Id. at 383–84. The chief filed a federal § 1983 action claiming 
that  his  union  grievance  was  protected  under  the  First 
Amendment’s Petition Clause and that the directives were re‐
taliation  for  that  protected  activity.  After  the  chief  filed  his 
suit, the borough council denied his request for overtime com‐
pensation,  and he amended his  complaint  to allege that the 
§ 1983 suit was itself protected under the Petition Clause and 
that the overtime denial was another instance of unconstitu‐
tional retaliation. Id. at 384. 
10                                                               No. 15‐1791 

    In reviewing the chief’s First Amendment claims, the Su‐
preme Court recognized that he “just as easily could have al‐
leged that his employer retaliated against him for the speech 
contained within his grievances and lawsuit.” Id. at 387. The 
Court held that the ordinary framework for assessing retalia‐
tion claims applies with equal force when the speech at issue 
is conveyed through a lawsuit or other petition. Id. at 398; see 
Gibson v. Kilpatrick, 838 F.3d 476, 481 (5th Cir. 2016) (retaliation 
claims brought by government employees under the Speech 
Clause  and  the  Petition  Clause  are  “analyzed  in  the  same 
way”). 
    It makes good sense to take the same approach to retalia‐
tion  claims  arising  under  the  Speech  and  Petition  Clauses. 
“Petitions, no less than speech, can interfere with the efficient 
and  effective  operation  of  government.”  Borough  of  Duryea, 
564 U.S. at 389. Yet petitions such as lawsuits are important 
mechanisms  for  citizens  (including  government  employees) 
to make their voices heard and to seek to hold public officials 
accountable. See id. at 395–97 (tracing the history of the right 
to petition  from  the  Magna  Carta through  the founding era 
and the modern civil rights movement).4 

                                                 
      4 In an analogous context of First Amendment retaliation claims by 

prisoners, we apply the same test whether the expressive activity is in the 
nature of a petition or some other form of speech. E.g., Bridges v. Gilbert, 
557 F.3d 541, 551–52 (7th Cir. 2009) (inmate stated First Amendment claim 
for retaliation in response to his submission of an affidavit in a separate 
suit filed by fellow inmate’s mother); Pearson v. Welborn, 471 F.3d 732, 741 
(7th Cir. 2006) (inmate may state valid First Amendment claim for retalia‐
tion in response to grievance regardless whether inmate reduced his com‐
plaints  “to  writing  on  an  official  grievance  form”  or  expressed  them 
orally). In the prison context, “we examine whether the prisoner engaged 
in  speech  in  a  manner  consistent  with  legitimate  penological  interests,” 
No. 15‐1791                                                                    11 

    As this discussion shows, for purposes of assessing these 
plaintiffs’  First  Amendment  retaliation  claims,  it  makes  no 
difference that plaintiffs’ expressive activity took the form of 
a complaint in federal court rather than a conversation in the 
workplace, a press conference, a Facebook post, or a tweet on 
Twitter. Plaintiffs can prevail if, but only if, they can demon‐
strate  that  the  Due  Process  Suit  was  protected  speech/peti‐
tioning  activity  and  that  defendants  took  an  adverse  action 
against them because of that protected activity. As we explain 
below, plaintiffs cannot carry their burden. 
     B.  The Policymaker Corollary to the Pickering Analysis 
   In evaluating plaintiffs’ retaliation claims, the district court 
focused  on  the  first  element  of  the  claims,  i.e.,  whether  the 
Due Process Suit was constitutionally protected speech on a 
matter of public concern. We also consider whether plaintiffs’ 
speech/petition  was  constitutionally  protected,  but  our  ap‐
proach differs from the district court’s. Because we conclude 
that  plaintiffs  were  “policymakers”  and  that  the  governor 
could  lawfully  decline  to  reappoint  them  for  speaking  out 
against  his  administration’s  workers’  compensation  reform 
                                                 
though we do not require the prisoner to show that he spoke on a matter 
of  public  concern  (even  if  the  prisoner  was  employed  by  the  prison,  as 
many inmates are), and in that respect prisoner claims are analyzed some‐
what differently than public‐employee claims. See Watkins v. Kasper, 599 
F.3d 791, 795 (7th Cir. 2010). Compare Herron v. Meyer, 820 F.3d 860, 864 
(7th Cir. 2016) (observing that “decisions in the prison‐grievance line do 
not explain why the First Amendment offers greater protection to prison‐
ers than to public employees”), with Ogurek v. Gabor, 827 F.3d 567, 569 (7th 
Cir. 2016) (citing Watkins, 599 F.3d at 795, for proposition that “the dynam‐
ics of the government’s relationships with prisoner‐employees and with 
public employees are too dissimilar to transfer the public concern test to 
the prison context”). 
12                                                      No. 15‐1791 

initiative,  we  need  not  and  do  not  decide  whether  the  Due 
Process Suit was speech on a matter of public concern. 
    In  Elrod v. Burns and  Branti v.  Finkel, the Supreme Court 
prohibited  government  employers  from  dismissing  most 
public employees on the basis of partisan affiliation, holding 
that the age‐old practice of patronage firings violated the First 
Amendment. At the same time, the Court recognized an ex‐
ception for employees who occupy policymaking or confiden‐
tial  positions.  Elected  officials  may  require  political  loyalty 
from such employees so that representative government is not 
“undercut by tactics obstructing the implementation of poli‐
cies  …  presumably  sanctioned  by  the  electorate.”  Elrod,  427 
U.S. at 367 (plurality opinion); see also Branti, 445 U.S. at 517 
(“[I]f  an  employee’s  private  political  beliefs  would  interfere 
with the discharge of his public duties, his First Amendment 
rights may be required to yield to the State’s vital interest in 
maintaining governmental effectiveness and efficiency.”); cf. 
Rutan v. Republican Party of Illinois, 497 U.S. 62, 75 (1990) (ex‐
tending Elrod and Branti to hold that “promotions, transfers, 
and recalls after layoffs based on political affiliation or sup‐
port are an impermissible infringement on the First Amend‐
ment rights of public employees”). 
    While acknowledging that “[n]o clear line can be drawn 
between policymaking and nonpolicymaking positions,” the 
plurality in Elrod emphasized that the “nature of the respon‐
sibilities is critical,” and that an employee whose responsibil‐
ities are broad in scope, who acts as an adviser, and/or who 
“formulates  plans  for  the  implementation  of  broad  goals” 
likely occupies a policymaking role. 427 U.S. at 367–68 (plu‐
rality opinion). In Branti, the Court said again that it is “not 
always easy to determine whether a position is one in which 
No. 15‐1791                                                       13 

political affiliation is a legitimate factor to be considered.” 445 
U.S.  at  518.  The  Court  reasoned  that  under  some  circum‐
stances, a job “may be appropriately considered political even 
though it is neither confidential nor policymaking in charac‐
ter” (e.g., an election judge hired pursuant to a state law re‐
quiring  one  Republican  and  one  Democrat  to  monitor  each 
precinct). Id. Conversely, “party  affiliation is not  necessarily 
relevant to every policymaking or confidential position” (e.g., 
a  university  football  coach).  Id.  The  ultimate  inquiry,  the 
Court  concluded,  is  “whether  the  hiring  authority  can 
demonstrate  that  party  affiliation  is  an  appropriate  require‐
ment  for  the  effective  performance  of  the  public  office  in‐
volved.”  Id.  The  policymaker  label  is  thus  shorthand  for  a 
broad category of public employees whose work is politically 
sensitive and who exercise significant discretion in the perfor‐
mance of their duties. 
    Despite the unusual cases contemplated in Branti and the 
Supreme Court’s emphasis on a functional rather than a defi‐
nitional  approach  to  assessing  patronage  dismissals,  this 
court  has  “recognized  that  the  terms  ‘[p]olicymaking’  and 
‘confidential’  do  accurately  describe  the  vast  majority  of  of‐
fices that fall within the realm of legitimate patronage under 
the Branti formulation.” Kiddy‐Brown, 408 F.3d at 355 (altera‐
tions in original; internal quotation marks omitted), quoting 
Meeks v. Grimes, 779 F.2d 417, 420 (7th Cir. 1985); accord, Davis 
v. Ockomon, 668 F.3d 473, 477 (7th Cir. 2012); Matlock v. Barnes, 
932 F.2d 658, 662 (7th Cir. 1991). 
    We have held that the “test for whether a position involves 
policymaking  is  ‘whether  the  position  authorizes,  either  di‐
rectly or indirectly, meaningful input into government deci‐
14                                                       No. 15‐1791 

sionmaking on issues where there is room for principled dis‐
agreement on goals or their implementation.’” Kiddy‐Brown, 
408 F.3d at 355, quoting Nekolny v. Painter, 653 F.2d 1164, 1170 
(7th Cir. 1981). To make this determination, we consider the 
“powers inherent in a given office, as opposed to the functions 
performed by a particular occupant of that office.” Id., quot‐
ing Tomczak v. City of Chicago, 765 F.2d 633, 640 (7th Cir. 1985); 
see also Embry v. City of Calumet City, 701 F.3d 231, 236 (7th 
Cir. 2012) (“We examine the powers inherent in the office … 
even if the employee never actually exercises those powers.”). 
    “We further ask whether the position entails the exercise 
of  a  substantial  amount  of  political  (as  distinct  from  profes‐
sional) discretion.” Powers v. Richards, 549 F.3d 505, 510 (7th 
Cir. 2008). This inquiry is not always straightforward. See Ri‐
ley v. Blagojevich, 425 F.3d 357, 360 (7th Cir. 2005) (“In general 
… employees whose discretion is channeled by professional 
rather than political norms … are not within the exception for 
policymakers.  But  the  line  between  professional  and  policy 
judgment is often blurred; for example, is the physician who 
runs a county hospital making a professional judgment or a 
policy judgment if he decides to authorize the hospital’s phy‐
sicians  to  assist  suicides,  prescribe  ‘medical  marijuana,’  or 
perform abortions?”). 
     In this case, of course, we may not assume that the plaintiff 
arbitrators were terminated because of their partisan affilia‐
tion. Rather, plaintiffs  allege that the  “sole  reason” for their 
termination  was  their  participation  in  the  Due  Process  Suit, 
i.e.,  their  speech/petition.  Taking  that  allegation  as  true,  we 
nonetheless  conclude  that  the  policymaker  exception  bars 
plaintiffs  from  pursuing  their  First  Amendment  retaliation 
claim. 
No. 15‐1791                                                      15 

    In Wilbur v. Mahan, 3 F.3d 214, 215 (7th Cir. 1993), we con‐
sidered  the  “intersection”  between  the  Connick–Pickering 
cases that concern the rights of public officials to “discipline 
an  employee  who  speaks  out  on  a  matter  of  public  signifi‐
cance in a way displeasing to them” and the Elrod–Branti cases 
that concern the rights of such officials to “hire or fire an em‐
ployee on the basis of his affiliation with a political party or 
faction.” 
   Wilbur  was  a  deputy  sheriff,  which  is  deemed  a  policy‐
making position in Illinois. He suffered an adverse employ‐
ment action not because of his political affiliation (he and the 
sheriff  were  both  Democrats)  but  because  of  his  political 
speech and activity. 3 F.3d at 215. After the sheriff decided to 
run for re‐election, Wilbur announced his own candidacy. The 
sheriff  then  amended  office  regulations  to  provide  that  any 
employee  who  ran  for  sheriff  could  be  placed  on  unpaid 
leave.  According  to  Wilbur,  the  sheriff’s  actions  not  only 
harmed him financially but crippled his campaign. 
    We recognized that, at “first blush the facts … present[ed] 
a blatant case of retaliation for the exercise of the right of free 
speech,” id., but we concluded that the district court rightly 
dismissed  Wilbur’s  First  Amendment  claim.  Id.  at  217.  Wil‐
bur’s  expressive  conduct  (campaigning  against  his  boss) 
brought him within the “scope of the concern that gave rise to 
the  exceptions  in  the  patronage  cases.”  Id.  The  concern  “is 
with the effects on the operations of government of forcing a 
public official to hire, or retain, in a confidential or policymak‐
ing job, persons who are not his political friends.” Id. at 217–
18. It would be a strange rule, we reasoned, that “gave more 
job protection to policymaking employees who vociferously 
attack  their  superiors than  to  policymaking  employees  who 
16                                                         No. 15‐1791 

do their best to serve … but have the misfortune to belong to 
the wrong party.” Id. at 219. In effect, the policymaker excep‐
tion to the Elrod–Branti line of cases protects elected officials 
from  the  risk  that  employees  politically  opposed  to  them 
might undermine their policies. The policymaker corollary to 
the  Connick–Pickering  line  of  cases  allows  those  elected  offi‐
cials to respond to actual political attacks from those employ‐
ees, at least as a matter of First Amendment law. 
    In Warzon v. Drew, 60 F.3d 1234, 1235, 1237 (7th Cir. 1995), 
we  extended  the  reasoning  of  Wilbur  to  a  case  in  which  a 
county  controller,  who  was  responsible  for  the  “financial 
management  and  administration”  of  the  county  healthcare 
plan,  was  fired  after  speaking  out  publicly  against  the 
county’s healthcare policy. Noting again that the goals under‐
lying the Connick–Pickering and Elrod–Branti cases are “really 
very closely linked,” we held that “if Warzon was a confiden‐
tial  or  policymaking  employee,  her  superiors  could,  con‐
sistent with the First Amendment, fire her for advocating po‐
sitions  in  conflict  with  their  stated  policies.”  Id.  at  1238–39. 
Finding  that  Warzon’s  pleadings  were  “replete  with  infor‐
mation  showing  that  she  had  significant  input  into  and  au‐
thority over” the healthcare plan, we concluded that she was 
a  policymaker  and  affirmed  dismissal  of  her  First  Amend‐
ment claim. Id. at 1239–40. 
    Following Wilbur and Warzon, we have recognized that “in 
cases involving the dismissal of an employee in a policymak‐
ing position, ‘there is no need for a fact‐specific analysis of the 
circumstances  of  each  case’  mandated  by  Pickering.”  Kiddy‐
Brown, 408 F.3d at 358 (citation omitted). Instead, under the 
“policy‐maker  corollary  to  the  Pickering  analysis,  the  First 
No. 15‐1791                                                     17 

Amendment does not prohibit the discharge of a policy‐mak‐
ing employee when that individual has engaged in speech on 
a matter of public concern in a manner that is critical of supe‐
riors or their stated policies.” Id. (citations and internal quota‐
tion  marks  omitted).  Accord,  e.g.,  Embry,  701  F.3d  at  235 
(“Connick–Pickering does not apply [where policymaker] iden‐
tifies no statement of public concern unconnected to political 
affiliation or policy views that led to his dismissal.”); Vargas‐
Harrison v. Racine Unified School District, 272 F.3d 964, 971 (7th 
Cir. 2001) (“In essence, we have determined that, with respect 
to [policymaking] employees, the Pickering analysis regularly 
will  result  in  a  determination  that  ‘the  government  em‐
ployer’s  need  for  political  allegiance  from  its  policymaking 
employee outweighs the employee’s freedom of expression to 
such a degree that it obviates Pickering balancing.’”), quoting 
Bonds v. Milwaukee County, 207 F.3d 969, 977 (7th Cir. 2000); cf. 
Matrisciano, 569 F.3d at 731 (“We have not limited th[e] ‘pol‐
icy‐maker corollary’ to instances where the plaintiff’s political 
views led to the adverse action.”) (citations omitted). 
   C.  Application 
    Plaintiffs’ First Amendment retaliation claims are barred 
by the policymaker corollary to the Pickering analysis. In ap‐
plying  the  policymaker  corollary,  we  consider  two  criteria: 
“First, the employee must have occupied a policy‐making po‐
sition. If so, his speech must have been of the kind that falls 
within the scope of the corollary.” Matrisciano, 569 F.3d at 731 
(citations omitted). Plaintiffs’ complaint shows that both cri‐
teria are satisfied here. 
  First,  the  plaintiffs  were  policymakers  for  First  Amend‐
ment  purposes.  As  noted  above,  the  test  for  determining 
18                                                       No. 15‐1791 

whether a position involves policymaking is “whether the po‐
sition authorizes … meaningful input into government deci‐
sionmaking on issues where there is room for principled dis‐
agreement  on  goals  or  their  implementation.”  Kiddy‐Brown, 
408 F.3d at 355 (citation omitted); see also Allen v. Martin, 460 
F.3d 939, 944 (7th Cir. 2006) (finding informative the “degree 
of discretion and responsibility exercised in the position”). 
    The  test  is  flexible,  and  we  have  recognized  a  variety  of 
roles, not all at the highest levels of management hierarchies 
or at the center of the political limelight, that qualify as poli‐
cymaking positions or otherwise fall within the scope of the 
Elrod–Branti patronage exception. E.g., Embry, 701 F.3d at 236 
(city commissioner of streets and alleys); Davis, 668 F.3d at 480 
(senior humane officer for city board of public safety); Allen, 
460 F.3d at 945–46 (accounting bureau chief for state transpor‐
tation department); Vargas‐Harrison, 272 F.3d at 973 (elemen‐
tary school principal); Bonds, 207 F.3d at 977 (senior fiscal an‐
alyst for city block grant committee); Selch v. Letts, 5 F.3d 1040, 
1047 (7th Cir. 1993) (subdistrict superintendent for state high‐
way department); Heck v. City of Freeport, 985 F.2d 305, 310 (7th 
Cir. 1993) (general inspector for local health department); Up‐
ton  v.  Thompson,  930  F.2d  1209,  1218  (7th  Cir.  1991)  (deputy 
sheriff); Bicanic v. McDermott, 867 F.2d 391, 395 (7th Cir. 1989) 
(administrator of city parks and recreation); Livas v. Petka, 711 
F.2d 798, 801 (7th Cir. 1983) (assistant state’s attorney). 
    At the Rule 12(b)(6) stage, we do not have materials such 
as an employment manual or a detailed job description listing 
the tasks plaintiffs were required to perform while employed 
as arbitrators. However, we do have the statutes establishing 
and  governing  these  positions,  and  where  a  statute  estab‐
No. 15‐1791                                                         19 

lishes a position, the statute is likely to provide the best foun‐
dation for classifying it for these First Amendment purposes. 
See Davis, 668 F.3d at 478 (“The starting point of our inquiry 
should be the ordinances, and not the job description, because 
‘[u]nlike job descriptions, which may bear little resemblance 
to  a  position’s  actual  duties,  the  ordinance’s  terms  are  not 
open  to  contest.’”)  (alteration  in  original)  (citation  omitted); 
Vargas‐Harrison,  272  F.3d  at  972  (“[W]hen  the  duties  and  re‐
sponsibilities  of  a  particular  position  are  clearly  defined  by 
law and regulations, a court may resolve this [policymaker] 
issue without the aid of a finder of fact.”); Pleva v. Norquist, 
195 F.3d 905, 912 (7th Cir. 1999) (“Because [plaintiff’s] position 
… was clearly defined by state statute and city ordinance … 
the district court’s determination as a matter of law of the pol‐
icymaking status of [plaintiff’s] position was proper … .”). 
    The statutes here confirm that plaintiffs were policymak‐
ers. Under both the current version of the Workers’ Compen‐
sation Act and the version in effect when Governor Quinn de‐
clined  to  reappoint  the  plaintiffs,  arbitrators  are  selected  by 
the governor with the advice and consent of the state senate. 
820  Ill.  Comp. Stat. 305/14. Newly appointed arbitrators are 
subject to an extensive professional training program cover‐
ing substantive and procedural aspects of their position, and 
all arbitrators are required to complete twenty hours of train‐
ing every two years. Id. 
    Arbitrators are required to “dispose of all Workers’ Com‐
pensation matters promptly, officially and fairly, without bias 
or prejudice,” and to “be faithful to the law and maintain pro‐
fessional competence in it.” 820 Ill. Comp. Stat. 305/1.1(a). Ar‐
bitrators are empowered to make findings of fact “based on 
inquiries, investigations, examinations, or inspections” and to 
20                                                          No. 15‐1791 

enter  those  findings  into  the  record  of  the  proceeding. 
305/1.1(e).  Arbitrators  may  be  assigned  to  serve  as  acting 
members of the Workers’ Compensation Commission when‐
ever a duly appointed commissioner is unavailable. 305/14. In 
that substitute capacity, arbitrators serve alongside other com‐
missioners  in  administering  the  Act,  promulgating  proce‐
dural  rules,  and  hearing  cases  en  banc.  820  Ill.  Comp.  Stat. 
305/13. Arbitrators also may be elected by a vote of their fel‐
low arbitrators to serve on the Commission Review Board, an 
advisory  body  designated  to  review  complaints  brought 
against  commissioners  and  arbitrators.  820  Ill.  Comp.  Stat. 
305/14.1. In “matters of serious concern to the State,” the re‐
view board may “recommend that the Governor: 1) dismiss 
any Arbitrator who is found unfit to serve; or 2) not reappoint 
a Commissioner who it finds unfit to serve.” Id.5 
    Illinois  workers’  compensation  arbitrators  are  not  and 
never  have  been  ministerial  employees.  They  exercise  sub‐
stantial  discretion  in  adjudicating  employer/employee  dis‐
putes  and  may  participate  in  rulemaking  to  the  extent  they 
serve on the Workers’ Compensation Commission. As adjudi‐
cators, they are also gatekeepers. While the Illinois legislature 
enacted the state’s workers’ compensation scheme, as a prac‐
tical  matter  it  is  the  arbitrators  who  resolve  conflicts  over 
which employees should and should not benefit from this im‐
portant state program. Over time, the decisions of the arbitra‐
tors,  which  are  appealable  to  the  Workers’  Compensation 




                                                 
      5 Many of these statutory provisions were in effect even prior to en‐

actment of House Bill 1698. 
No. 15‐1791                                                        21 

Commission and ultimately to the state courts, shape the di‐
rection of Illinois policy as it relates to workers’ and employ‐
ers’ rights. 
    Treating these plaintiffs as policymakers is consistent with 
a series of our decisions recognizing that judges and hearing 
officers typically occupy policymaking roles for First Amend‐
ment purposes. Compare Kurowski v. Krajewski, 848 F.2d 767, 
770 (7th Cir. 1988) (“A judge both makes and implements gov‐
ernmental policy. … Holders of the appointing authority may 
seek to ensure that judges agree with them on important ju‐
risprudential  questions.”),  with  Walsh  v.  Heilmann,  472  F.3d 
504,  505  (7th  Cir.  2006)  (“Neither  the  judge  nor  the  hearing 
officer  operates  in  a  zone  where  decisions  are  mechanical. 
That’s why we held in Kurowski … that politics is a permissible 
consideration for judicial positions (even those held for just a 
short time); the same is true of hearing officers who possess 
discretion over which laws receive how much enforcement.”); 
see also Thompson v. Illinois Dep’t of Professional Regulation, 300 
F.3d 750, 757 (7th Cir. 2002) (chief administrative law judge in 
state  department  of  professional  regulation  was  policy‐
maker); Pleva, 195 F.3d at 913 (member of city board of zoning 
appeals was policymaker). 
    As gubernatorial appointees, the arbitrators are the face of 
the  administration  in  the  workers’  compensation  arena.  As 
the  governor’s  2011  press  release  emphasized,  enhanced  re‐
quirements  for  arbitrator  performance  and  accountability 
were  among  the  key  changes  implemented  by  House  Bill 
1698. The restructuring of the arbitrator corps was a central 
feature of the reform initiative. In the spirit of the exception to 
the Elrod and Branti principles, the governor is entitled to ap‐
22                                                       No. 15‐1791 

point and retain only those arbitrators in whom he has confi‐
dence and who he believes will faithfully carry out their offi‐
cial mission. 
    Turning to the second criterion of the policymaker corol‐
lary,  we  conclude  that  plaintiffs’  speech/petitioning  activity 
(through  the  Due  Process  Suit)  fits  comfortably  within  the 
scope of the corollary. In their underlying due process com‐
plaint, plaintiffs accused the governor of “an arbitrary and ca‐
pricious  act  allowing  him  to  take  the  protected  property 
rights of plaintiffs without due process.” They sought to en‐
join the governor and other state defendants from removing 
them from office or appointing any other person to fill their 
remaining terms, and they asked the court to declare the re‐
form legislation unconstitutional as applied to them. Plaintiffs 
also sought substantial damages. 
    In  their  retaliation  complaint,  plaintiffs  confirmed  that 
their goal  had been to “hash out concerns  that  they  had re‐
garding  the  workers’  compensation  reforms  and  to  outline 
that  the  governor  of  the  State  of  Illinois  had  violated  the 
United States Constitution.” Building on that theme in their 
appellate brief, plaintiffs argue that the “underlying lawsuit 
… had it been successful, would have had the practical impact 
of protecting not only the plaintiffs but also … all of the arbi‐
trators  in  the  state.”  Plaintiffs,  in  other  words,  “engaged  in 
speech  …  in  a  manner  that  is  critical  of  superiors  or  their 
stated policies,” Kiddy‐Brown, 408 F.3d at 358 (citations omit‐
ted), exactly the type of speech to which the policymaker cor‐
ollary applies. 
   This case is strikingly similar to Warzon v. Drew. In finding 
that the county controller in that case could be fired for speak‐
ing out against healthcare policy, we reasoned that “[n]o one 
No. 15‐1791                                                                   23 

could  argue  …  that  the  seriousness  of  and  the  appropriate 
remedy for [a] perceived crisis in government‐provided med‐
ical care are not political issues.” 60 F.3d at 1239; see also Var‐
gas‐Harrison, 272 F.3d at 974 (school district could punish prin‐
cipal for speaking out against grant proposal where her stance 
“placed her in square opposition to the stated goals and poli‐
cies of her superiors”). 
    Likewise, workers’ compensation reform, which plaintiffs 
themselves have characterized as a “significant issue of public 
concern” and “the upper echelon of matters of public policy,” 
is inherently political and intertwined with plaintiffs’ duties 
as arbitrators. Through their lawsuit, plaintiffs aimed to un‐
dercut the governor’s policy. They wanted it declared uncon‐
stitutional. A lawsuit, at least as much as public criticism or 
statements to the media, could unravel a policy agenda. See 
Borough of Duryea, 564 U.S. at 389–90 (“Petitions, no less than 
speech, can interfere with the efficient and effective operation 
of government. … When a petition takes the form of a lawsuit 
against the government employer, it may be particularly dis‐
ruptive.”). Assuming, as plaintiffs have alleged, that Gover‐
nor  Quinn  chose  not  to  reappoint  them  because  of  the  Due 
Process Suit, he acted within constitutional bounds in making 
that choice.6 

                                                 
      6 In their brief in opposition to the defendants’ motion to dismiss (but 

not in their appellate brief), plaintiffs urged that if the district court should 
“conclude that the complaint is factually lacking,” the court should afford 
them an “opportunity to file an amended complaint.” However, plaintiffs 
offered no explanation as to any revisions they might include in such an 
amended complaint, nor did they submit a proposed amended complaint 
or file a motion for leave to amend. While we “ordinarily hesitate before 
affirming a final judgment of dismissal when the plaintiff seeks leave to 
amend,”  in  this  case,  any  amendment  with  respect  to  plaintiffs’  federal 
24                                                                   No. 15‐1791 

      D.  State‐Law Claims 
    We close with a brief word on plaintiffs’ claims under the 
state Ethics Act. The district court declined to exercise supple‐
mental jurisdiction over these claims, as is expressly permit‐
ted under 28 U.S.C. § 1367(c) (“The district courts may decline 
to exercise supplemental jurisdiction over a claim … if … (3) 
the district  court  has  dismissed all claims over  which  it has 
original jurisdiction[.]”). 
    The  usual  practice  in  this  circuit  is  for  district  courts  to 
“dismiss without prejudice state supplemental claims when‐
ever  all  federal  claims  have  been  dismissed  prior  to  trial.” 
Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999); see also 
Al’s Service Center v. BP Products North America, Inc., 599 F.3d 
720, 727 (7th Cir. 2010) (“When all federal claims in a suit in 
federal  court  are  dismissed  before  trial,  the  presumption  is 
that  the  court  will  relinquish  federal  jurisdiction  over  any 
supplemental  state‐law  claims,  which  the  plaintiff  can  then 
prosecute in state court.”) (citations omitted). 
    Plaintiffs offer no argument in their appellate brief to jus‐
tify a departure from this usual course, and they certainly do 
not show that the district court abused its discretion. On the 
contrary, the court might well have abused its discretion if it 
had retained jurisdiction over a strictly state‐law claim in an 
area where important state policy goals may conflict. Whether 
a lawsuit like the Due Process Suit, filed by state policymak‐


                                                 
claim  would  be  futile.  See  Doermer  v.  Callen,  847  F.3d  522,  528  (7th  Cir. 
2017);  see  also  Foman  v.  Davis,  371  U.S.  178,  182  (1962)  (despite  liberal 
pleading  standard  of  Federal  Rule  of  Civil  Procedure  15(a),  courts  may 
deny leave to amend where amendment would be futile). 
No. 15‐1791                                                       25 

ers, should qualify as protected activity under the Illinois Eth‐
ics Act, and whether these policymakers should be entitled to 
recover for their allegedly retaliatory discharge, are questions 
better  left  for  Illinois  courts  to  resolve.  See  §  1367(c)(1) 
(providing that district courts may decline to exercise supple‐
mental jurisdiction over a claim that raises a “novel or com‐
plex issue of State law”). 
   The judgment of dismissal is AFFIRMED.